Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, “the second end” lacks clear antecedent basis.  It is not clear, but applicant appears to means “the rear end”.
In claim 5, line 2, it appears that “the cradle assembly” should be -each cradle assembly” because plural cradle assemblies were recited earlier in the claims.
In claim 13, line 7, it is not clear what applicant means by “customized”.  Neither the claim nor applicant’s specification clearly defines the term.  In line 12, “the second end” lacks clear antecedent basis.  It is not clear, but applicant appears to means “the rear end”. 
In claim 15, line 20, it appears that “the cradle assembly” should be -each cradle assembly” because plural cradle assemblies were recited earlier in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9, 10, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (USPN 5,520,315) in view of Heyworth (USPN 6,089431).
Regarding claims 1, 6, and 13, Graham teaches a device for transporting cargo (the device is capable of the intended use of transporting a kayak, although not specifically taught as being for that purpose) comprising: a hitch receiver (female hitch member, discussed in col. 3, lines 17-29); a support frame 12; and a plurality of cradle assemblies 14.  The support frame 12 comprises an upper frame 18, a lower frame 20, a reinforcement frame 22, 24, a front end (at 36), and a rear end (right end of frame, as seen in Figure 1).  The front end at 36 is positioned opposite to the rear end across the support frame.  The rear end of the support frame is inserted into the attachment end of the hitch receiver.  The reinforcement frame 22 is connected between the upper frame 18 and the lower frame 20 at the rear end of the frame and the lower frame 18 is terminally attached to the upper frame 20 (at the front or right end of the frame, as seen in Figure 1), the lower frame being angularly offset from the upper frame.  A first cradle assembly 88 from the plurality of cradle assemblies is mounted onto the upper frame, adjacent the front end; and a second cradle assembly 56 from the plurality of cradle assemblies being mounted onto the upper frame, adjacent the rear end.  
Graham lacks a dual hitch receiver comprising a single attachment end opposite to a dual attachment end across the dual hitch receiver.  
Heyworth teaches a dual hitch receiver 32 having a single attachment end at 80 and a dual attachment end (with two receivers 66, 68, see Figures 1 and 3).  This dual hitch receiver 32 increases the number of uses of the hitch assembly by allowing multiple accessories to be used at a time with one hitch receiver (see col. 6, lines 6-9).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing date to provide the Graham device with a dual hitch receiver, as taught by Heyworth, in order to increase the number of uses of the hitch assembly by providing multiple accessory receivers.
Regarding claim 9, the support frame of Graham comprising a plurality of front cradle mounting holes (holes through tube 60 for connecting post 62), and a plurality of rear cradle mounting holes (holes through tube 60 got connecting post 60).  The plurality of front cradle mounting holes are positioned adjacent the front end of the support frame and the plurality of front cradle mounting holes traversing through the upper support frame (at 60).  The plurality of rear cradle mounting holes are positioned adjacent the rear end of the support frame; the plurality of rear cradle mounting holes traversing through the upper support frame.  The first cradle assembly being engaged (at the connection between tube 62 and tube 60) into the plurality of front cradle mounting holes; and the second cradle assembly engaging into the plurality of rear cradle mounting holes.  
Regarding claims 10 and 16, Heyworth teaches a light (element 94 in Figure 2) that is mounted on a cradle assembly 14, opposite to the dual hitch receiver 32, to improve the safety of the cradle assembly (see col. 7, lines 25-30).  
It would have been obvious to one of ordinary skill in the art to position a light on the cradle assembly of Graham opposite the hitch receiver, as taught by Heyworth, in order to illuminate the cargo area for improved safety.
Regarding claim 12, the dual hitch receiver, as described by Heyworth, comprises a plurality of fastening holes 82, 84, 76.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Graham, and Heyworth as applied to claims 1, 6, 9, 10, 12, 13, and 16 above, and further in view of Gray (USPN 8,590,758).
Regarding claim 7, Heyworth teaches frame members that are made from square, metal tubes but is silent regarding the metal being made from aluminum.
Gray teaches a transporting device made from square aluminum tubing (see Figure 6 and col. 4, lines 21-24).
It would have been obvious to one of ordinary skill in the art to construct the frame tubing of the combination device from aluminum, as is well known in the art and taught by Gray, in order to minimize weight while providing adequate strength,
	Regarding claim 8, Graham teaches that the rear end 28 of the support frame 12 that enters the attachment end of the hitch receiver comprises additional layers of metal (adapter 36) affixed around the support frame at 28 (adapter 36 of Graham provides additional material around the end 28 of the support frame 12, expanding the area of the end 28 to fit within the hitch receiver; see Figures 1 and 5, col. 3, lines 17-20).  
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Graham and Heyworth as applied to claims 1, 6, 9, 10, 12, 13, and 16 above, and further in view of Liu (PGPub 2013/0240586).
The combination teaches tie down straps, but fails to teach straps that are sufficient to encompass a kayak mounted onto the frame.
Liu teaches a cradle assembly 3 that can support bicycles and/or a boat.  Figure 6 illustrates a kayak 9 mounted to the cradle assembly 30 using a tie down strap 304 that is sufficient to encompass the kayak.
	It would have been obvious to one of ordinary skill in the art to provide the combination transporting device with a strap sufficient to encompass a kayak, as taught by Liu, in order to effective secure and transport a kayak using the device.

Allowable Subject Matter
Claims 2-5 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	 
Lane, Brinkley, VanAmburgh, Spivia, Oxley, and Sautter teach transport devices that slot into hitch receivers.
Sheldon shows a cargo transport device with lights 60 mounted to one of two cradle assemblies.
Columbia shows a canoe carrier with a light bar.
Cluth and LaFave show dual hitch receivers.
Williams sows a cradle assembly with pivotable arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




/ab/